PER CURIAM.
Issues present in this appeal concern a stockholder’s derivative action to enforce contractual rights and allegations of fraud.
Appellant claims a one-third interest in certain utility lines, based on a contract which was incidental to a conveyance of a large tract of land known as Sunrise Golf Village. Also, appellant claims that ap-pellees fraudulently transferred assets from one corporation to another effecting a deprivation of appellant’s minority stockholder interest in the corporation.
Appellees claim that appellant’s only interest was a one-third stock interest in the utility corporation and further contend that the transfer of assets was pursuant to sound business judgment.
We have reviewed the complicated and voluminous record, transcripts, briefs and argument of both parties and conclude that no reversible error has been shown.
Therefore, the final judgment of the trial court is affirmed.
Affirmed.
WALDEN, C. J., McCAIN, J., and TROWBRIDGE, C. PFEIFFER, Associate Judge, concur.